Citation Nr: 0924200	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for 
pyloroduodenal irritability with gastroesophageal reflux 
disease (GERD) prior to June 24, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
pyloroduodenal irritability with GERD as of June 24, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from December 1959 to 
September 1962.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued in March 2002, August 2003, and December 2008, by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Buffalo, New York.  

In October 2006, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.

While the case was in remand status, the appellant's 
disability evaluation for the pyloroduodenal irritability 
with GERD disability was increased from zero to 10 percent, 
effective from June 24, 2008.  However, it is presumed that 
the appellant is seeking the maximum benefit allowed by law 
and regulation for that disability, and "it follows that such 
a claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Because the increase in the evaluation of the 
service-connected disability does not represent the maximum 
rating available for the condition, the appellant's claim 
remains in appellate status, and the Board has identified the 
claim as separate issues as stated on the title page.


FINDINGS OF FACT

1.  The clinical findings relating to the appellant's 
pyloroduodenal irritability with GERD approximately reflect 
persistently recurrent epigastric distress with need for 
medication, complaints of pain and heartburn since October 
1998.

2.  The appellant's pyloroduodenal irritability with GERD has 
not been manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain that is 
productive of a considerable impairment of health at any time 
since October 1998.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an evaluation of 10 percent 
have been met for the service-connected pyloroduodenal 
irritability with GERD as of October 26, 1998.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
have not been met for the service-connected pyloroduodenal 
irritability with GERD as of June 24, 2008.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in October 2006, March 2008, and August 
2008.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
GERD disability was needed by correspondence dated in 
September 2003, October 2006, and August 2008 (after the 
initial AOJ decision in this matter in March 2002).  The 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  The October 
2006 and August 2008 VA letters informed the appellant of 
what sorts of evidence could substantiate his increased 
rating claim and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was essentially 
asked to submit evidence and/or information in his possession 
to the AOJ and to inform the AOJ about the location of 
pertinent evidence that was not in his possession.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with notice that he could submit evidence, including medical 
records and lay statements, showing that his gastroesophageal 
disability had increased in severity.  The letters also 
informed the appellant of what evidence he and VA would be 
responsible for obtaining.  However, none of the letters 
advised the appellant of the criteria under which his 
gastroesophageal disability would be rated, what specific 
symptoms were necessary to be granted a higher rating, that 
he should submit evidence demonstrating the impact his GERD 
disability has on his daily life, or provide examples of the 
types of medical and lay evidence that are relevant to his 
claim for an increased rating.  As such, the VCAA notice 
provided in this case was defective.  See Vazquez-Flores, 22 
Vet. App. at 43-44.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant for the GERD disability.  See Vazquez-Flores, 22 
Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claims.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an increased rating claim based on 
notice that was provided to the appellant during the course 
of his appeal.  Specifically, in the January 2004 Statement 
of the Case (SOC), the appellant was advised of the 
principles that govern VA's duties to notify and assist under 
38 C.F.R. § 3.159 such that he could have been expected to 
understand the types of evidence that he should submit, or 
request that VA obtain, in order to substantiate his 
increased rating claim.  The appellant was also advised that, 
pursuant to 38 C.F.R. § 3.321(a), the rating schedule is used 
to evaluate the degree of a disability in a claim for 
disability compensation and that the rating schedule 
represents, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a disability.  Additionally, the appellant was 
advised of all relevant applicable rating criteria under 
which his gastroesophageal disability may be rated, including 
Diagnostic Codes 7304 (gastric ulcer), 7305 (duodenal ulcer) 
and 7346 (hiatal hernia) in the SOC and October 2008 
Supplemental Statement of the Case (SSOC).

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his GERD disability has on his employment and daily 
life.  Specifically, during his May 2001 VA medical 
examination, the appellant reported an increase in 
aerophagia, but that he had no concern with embarrassment 
because he was retired.  During his May 2008 VA medical 
examination, the appellant reported that symptoms frequently 
wake him up at night, that he has to restrict certain foods 
in his diet so as not to exacerbate his symptoms and that he 
has to use three pillows to sleep.  In addition, the 
appellant's representative argued, in February 2009, that the 
appellant suffers sleep deprivation, a restricted diet and 
loss of work due to his disability.  The appellant's 
representative has also referenced the specific criteria 
found in applicable rating codes in his argument to the 
Board.

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
GERD disability increased rating claim after the March 2003 
rating decision by the AOJ did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish increased 
ratings for his GERD disability from the various notice 
letters sent to him by the RO, from the January 2004 SOC and 
from the October 2008 SSOC.  In particular, the October 2006 
letter informed the appellant of the need to submit evidence 
that his disability had increased in severity; that he should 
submit medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; and that he could submit 
his own statement about his condition.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the December 2008 rating decision, in the SOC and 
in the SSOC.  The August 2008 VA letter informed the 
appellant that ratings from zero to 100 percent are assigned 
to disabilities and provided additional examples of pertinent 
evidence he could submit.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his increased rating claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his gastroesophageal claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  For 
the foregoing reasons, the Board finds that VA's failure to 
provide the appellant with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of his 
claims and, therefore, such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his 
gastroesophageal disability, as well as the assistance VA 
would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in May 2001, and May 2008; in the reports of VA 
outpatient treatment rendered between May 2001 and December 
2006; and in the reports of private medical treatment 
rendered between 1998 and 2001.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.

Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A severe disability caused by a duodenal ulcer, such that 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena and 
associated with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent disability rating.  Moderately severe disability 
caused by a duodenal ulcer, manifested by impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year warrant a 40 percent 
rating.  Moderate disability due to a duodenal ulcer 
involving recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating.  Mild disability due to a duodenal ulcer, 
with recurring symptoms once or twice yearly, warrants a 10 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

A 10 percent evaluation is warranted for a mild marginal 
(which is to say, gastrojejunal) ulcer with brief episodes of 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation would require demonstrated evidence of a moderate 
marginal ulcer with episodes of recurring symptoms several 
times a year.  These symptoms include vomiting, recurring 
melena or hematemesis, and weight loss.  A 40 percent rating 
is for assignment when the ulcer is moderately severe, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, and with 
mild and transient episodes of vomiting or melena.  The next 
higher rating of 60 percent is assigned when the ulcer is 
severe, and the same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 100 percent schedular rating is assigned for ulcer disease 
which is pronounced, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or a hematemesis, and weight loss, so as to 
render the individual totally incapacitated. 38 C.F.R. 
§ 4.114, Diagnostic Code 7306.

A hiatal hernia resulting in persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
disability due to hiatal hernia warrants a 10 percent 
disability rating.  A 60 percent evaluation is in order for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board finds 
that the criteria of this Diagnostic Code more effectively 
address the appellant's symptomatology than do the criteria 
found in Diagnostic Codes 7304 and 7305.

There is no Diagnostic Code directly applicable to GERD; the 
appellant's service-connected GERD is therefore currently 
rated by analogy under Diagnostic Code 7346 which addresses 
hiatal hernia.  The appellant has been awarded an evaluation 
of 10 percent for his GERD disability effective in June 2008.  
He contends that he experiences pyrosis, dysphagia, 
epigastric distress, regurgitation and right shoulder pain 
from his service-connected disability.

Review of the medical evidence of record reveals that the 
appellant originally underwent a VA medical examination in 
May 1970; he reported that, beginning in 1960, he developed 
distress at night located either in the epigastrum or the 
right hypochondrium that was relieved either by belching or 
by taking an antacid.  Spices and alcohol tended to aggravate 
his symptoms.  His weight was stable and his bowel movements 
were normal.  

The evidence of record includes private medical records dated 
between 1998 and 2001.  The report of an office visit to a 
private neurologist, in April 1998, states that the appellant 
continued to have pain in his neck and right shoulder and 
arm; the neurologist stated that this was all causally 
related to the appellant's work injury to his spine and neck.  
In November 1998, and in February 1999, the neurologist noted 
that the appellant did not have any bladder or bowel 
incontinence.

In September 1998, the appellant's primary care physician 
noted that the appellant was taking Zantac for his reflux, as 
well as a muscle relaxant and pain medication for his neck (a 
Workers Compensation injury).  In the review of systems 
(ROS), the doctor noted that the appellant had no history of 
peptic ulcer disease, hiatal hernia, colitis or gallbladder 
disease.  The appellant did not have any pyrosis.  The 
appellant was noted to have occasional reflux for which he 
medicated himself with Zantac.  On physical examination, the 
appellant's abdomen was soft with no masses or 
hepatosplenomegaly.  The primary care doctor rendered a 
clinical assessment of "Reflux- stable."  Similar findings 
and assessment were generated during the October 1999 office 
visit.  In April 2001, the appellant's GERD was noted to be 
controlled by the use of Zantac twice a day.  There were "no 
problems whatsoever."  In October 2001, the physician noted 
that Zantac controlled the appellant's GERD.  

In May 2001, the appellant was seen for his initial visit at 
a VA outpatient clinic.  It was noted that the appellant was 
on ranitidine and still had heartburn for which he took 
additional Tums.  During the ROS, the appellant denied black 
stools, blood in his stools and changes in his bowel habits.  
On physical examination, the appellant weighed 174 pounds.  
There was mild epigastric tenderness present.  There was no 
abdominal distension, masses or organomegaly present.  The 
clinical assessment was GERD.

The appellant underwent a VA medical examination that same 
month.  It was noted that the appellant had been taking 
ranitidine since the 1980s for his pyloroduodenal 
irritability.  The appellant stated that he had noticed an 
increase in his aerophagia, but since he was retired, there 
was no embarrassment concern.  The appellant denied nausea, 
vomiting and diarrhea.  He described his stools as normal, 
regular and formed.  He normally had a morning stool and an 
afternoon stool.  On physical examination, the appellant's 
abdomen was negative.  The examiner noted that the appellant 
had not had flare-ups or other problems.  The examiner also 
noted that the appellant had not had vomiting, hematemesis, 
treatment other than Zantac, circulatory disturbances after 
meals, diarrhea, constipation, polyps, distension, nausea, 
weight gain or loss, signs of anemia, pain or tenderness.  
The examiner stated that the appellant had a normal abdominal 
examination and rendered an assessment of continued gastric 
pyloroduodenal irritability without residual. 

Review of the appellant's VA outpatient treatment records 
reveals that the appellant weighed 179 pounds in May 2002.  
The appellant's GERD/peptic ulcer disease (PUD) was noted to 
be well-controlled on ranitidine.  On physical examination, 
the appellant's abdomen was soft, nontender and nondistended.  
The clinical assessment was GERD, well-controlled on Zantac.  
In November 2003, the appellant did not have any complaints; 
he denied nausea, vomiting and diarrhea.  On physical 
examination, his abdomen was soft and nontender without any 
masses or organomegaly.  The clinical assessment was GERD on 
omeprazole.  In January 2004, the appellant weighed 179 
pounds.  He underwent an annual examination in November 2004; 
he had no acute complaints.  On physical examination, his 
abdomen was soft and nontender; there was no distension.  The 
clinical assessment was GERD that was stable with Prilosec.  
The appellant underwent his next annual examination in 
December 2006; he had no acute complaints.  He reported 
taking omeprazole daily.  On physical examination, his 
abdomen was soft and nontender. The clinical assessment was 
GERD, well-controlled. 

The appellant most recently underwent a VA medical 
examination in May 2008; he complained of frequently waking 
up at night with regurgitation of food into the back of his 
mouth.  He said that he restricted types of food that 
accentuated the symptoms, although he did not entirely stick 
to an acid-free diet.  He reported elevating his head with 
three pillows to sleep and he said that he did not lie down 
after eating.  He restricted his use of coffee and consumed 
minimal amounts of alcohol.  The appellant said that he 
needed to carry Tums around with him.  The appellant also 
reported experiencing distension of his abdomen relieved by 
eructation and flatulence.  He reported never vomiting, rare 
nausea and no alteration in bowel habits (one to two bowel 
movements a day).  He denied hematemesis and melena.  The 
appellant said that stress made his abdominal symptoms worse; 
the examiner noted that the pattern of abdominal pain and 
distension was most likely related to irritable bowel 
syndrome.  On physical examination, the appellant's weight 
was 178 pounds.  There was no distension or guarding of the 
abdomen.  The examiner noted that the appellant had a long-
standing history of GERD.  In a June 2008 addendum, the 
examiner stated that the symptoms the appellant experienced 
on active duty were closely similar to what he was 
experiencing currently, although the current symptoms were 
more intense.  The examiner noted that 'pyloroduodenal 
irritability' was an outdated term that had been supplanted 
by more specific diagnostic terms such as GERD, esophagitis 
dyspepsia, gastroparesis and PUD.  

At the time of the appellant's increased rating claim in 
October 1998, he was assigned a zero percent evaluation; the 
March 2002 rating action denied a compensable evaluation 
under Diagnostic Code 7399-7304.  The August 2003 rating 
action continued the noncompensable evaluation under 
Diagnostic Code 7399-7304.  The RO subsequently increased the 
rating to 10 percent under Diagnostic Code 7346, effective 
from June 24, 2008.

As reflected in the clinical evidence of record, the 
appellant's GERD is recently manifested by complaints of 
frequent regurgitation of food in the back of the mouth at 
night, the daily use of medication to control the GERD and 
the need for antacids for heartburn (pyrosis).  The clinical 
evidence of record reflects that the appellant has been 
taking medication for treatment of his GERD since before he 
submitted his claim for increase in October 1998; the 
clinical evidence also indicates that the appellant's 
symptoms have been fairly consistent since October 1998.  
However, while the appellant has complained of gas pains, of 
waking at night from regurgitation and of heartburn, there is 
no evidence of complaints or objective findings of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 
health resulting from the appellant's GERD symptoms.  Thus, 
the medical evidence does not show the severity of 
symptomatology necessary to warrant an evaluation in excess 
of 10 percent.  Specifically, the clinical evidence does not 
show persistently recurrent epigastric distress with 
dysphagia and regurgitation that is accompanied by 
substernal, or arm or shoulder pain; the appellant has been 
shown to have neck, right shoulder and right arm pain due to 
a work injury to his neck.  Nor does the clinical evidence of 
record show that the appellant's gas and heartburn are 
productive of considerable impairment of health; there is no 
clinical evidence of anemia, vitamin deficiency, malnutrition 
or weight loss.  Therefore, a 30 percent rating is not 
warranted and the 10 percent evaluation is affirmed.

The findings set forth above most closely approximate those 
necessary for the 10 percent evaluation; these findings have 
been reflected in the clinical record going back to the date 
of the claim for increase in October 1998.  The findings 
needed for the next higher evaluation are not currently 
demonstrated and have not been demonstrated at any point 
since the date of the claim in October 1998.  Based upon the 
guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board has considered whether a staged rating is 
appropriate.  As reflected in the decision above, the Board 
did not find variation in the appellant's gastroesophageal 
symptomatology or clinical findings that warrant the 
assignment of any staged ratings for the GERD disability.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
service-connected GERD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected GERD disability addressed above has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the appellant's GERD disability, 
but the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any 
hospitalization or extended treatment for his service-
connected GERD disability, and he has not demonstrated marked 
interference with employment due to such disability.  

There is no objective evidence of any symptoms due to the 
service-connected GERD disability that are not contemplated 
by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

A schedular evaluation of 10 percent, but not more, for the 
service-connected pyloroduodenal irritability with GERD is 
granted, effective October 26, 1998, subject to the 
regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent as of 
June 24, 2008 for the service-connected pyloroduodenal 
irritability with GERD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


